Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 11, 2021

                                      No. 04-21-00196-CR

                              Ricky Maurice RICHARDSON, Jr.,
                                          Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                     Trial Court No. 5898
                         Honorable Kirsten Cohoon, Judge Presiding


                                         ORDER

        The reporter’s record was originally due on June 14, 2021. On August 9, 2021,
Ms. Tonya Thompson filed a Notification of Late Record stating: (1) appellant failed to pay or
make arrangements to pay the fee for preparing the record and appellant is not entitled to appeal
without paying the fee and (2) “Defense Counsel said [appellant] no longer wanted to appeal
and [the] record was no longer needed, hence, no payment [sic] for transcript preparation
[sic].”

        Appellant is represented on appeal by Ms. Stefanie Collins. On August 10, 2021, this
court ordered Ms. Collins file in this court, no later than August 20, 2021, either (1) a motion to
dismiss this appeal that fully complies with Texas Rule of Appellate Procedure 42.2(a) or (2) if
appellant wishes to continue his appeal, written proof to this court that either (a) Ms.
Thompson’s fee has been paid or arrangements have been made to pay the fee, or (b) appellant is
entitled to appeal without paying the fee. Our order also stated that, if Ms. Collins failed to
respond by August 20, 2021, appellant’s brief would be due within thirty days from the date
of our order, and the court would only consider those issues or points raised in appellant’s brief
that do not require a reporter’s record for a decision. Ms. Collins has failed to respond to our
August 10, 2021, order, or file appellant’s brief.

        On September 27, 2021, this court ordered Ms. Collins to respond to this court, in
writing no later than October 7, 2021, stating a reasonable explanation for failing to
timely respond to our August 10, 2021, order and for failing to file the brief, and demonstrate the
steps being taken to remedy the deficiency. Our order informed Ms. Collins that if she failed to
file an adequate response by October 7, 2021, this appeal would be abated to the trial court for an
abandonment hearing, and the trial court would be asked to consider whether sanctions are
appropriate. TEX. R. APP. P. 38.8(b)(2).

        On October 8, 2021, Ms. Collins filed a motion requesting an extension of time until
November 8, 2021, to file appellant’s brief. Ms. Collins contends appellant informed her that he
no longer wished to prosecute his appeal in this case, and he would not pay for the reporter’s
record necessary for the appeal. Ms. Collins states she mailed a motion for voluntary dismissal
to appellant at his current TDCJ Unit, Ellis Unit, for his signature as required by the Rules of
Appellate Procedure; however, the motion with his signature has not been retuned to her. Ms.
Collins states she is attempting to schedule an inmate telephone call with appellant to determine
if he received the motion and if he intends to sign it. If appellant does not intend to sign the
motion, Ms. Collins intends to file a motion to withdraw as appellant’s counsel of record.

        The motion is GRANTED. Ms. Collins is ORDERED to file no later than November 8,
2021 (1) a motion to dismiss this appeal that fully complies with Texas Rule of Appellate
Procedure 42.2(a) or (2) appellant’s brief. If Ms. Collins does not respond by November 8,
2021, this appeal will be abated to the trial court for an abandonment hearing, and the trial court
will be asked to consider whether sanctions are appropriate. TEX. R. APP. P. 38.8(b)(2). No
further extensions of time will be granted absent extenuating circumstances.




                                                     _________________________________
                                                     Lori I. Valenzuela, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of October, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court